Citation Nr: 1625733	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  14-37 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel

INTRODUCTION

The Veteran served on active duty from June 2004 to December 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In January 2013, the Veteran testified during a hearing before a Decision Review Office (DRO) at the RO.  In September 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are associated with the claims file.

In an October 2015 decision, the Board granted an initial 100 percent rating for panic disorder with agoraphobia, pain disorder, and major depressive disorder.  The Board also remanded the claim for service connection for fibromyalgia to the Agency of Original Jurisdiction (AOJ) for additional development.  

The remaining claim has since returned to the Board for the purpose of appellate disposition.  As will be discussed, the AOJ is deemed to have complied with the Board's remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA and Veteran Benefit Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Fibromyalgia did not manifest in service and is not related to service.
CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under VCAA,VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a February 2011 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection.  

This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a veteran.  He was notified of all other elements of Dingess in the February 2011 letter.

The Board further finds that VA has complied with the duty to assist by aiding the Veteran in obtaining evidence.  Here, VA obtained the Veteran's service treatment records and all of the identified and available post-service VA and private treatment records.  

The Veteran was also provided with a medical examination in connection with his claim.  Pursuant to the Board's October 2015 remand, the Veteran's claims file was reviewed for determination the nature and etiology of the claimed fibromyalgia in November 2015.  The examiner provided the requested opinions with fully-stated rationale and considered and addressed all pertinent medical evidence of record, and thus complied with the Board's remand instructions in this regard. Stegall, 11 Vet. App. at 271.

Finally, the Veteran also presented testimony at a hearing in September 2015. During the hearing, the Veterans Law Judge clarified the issue and was provided an opportunity to submit additional evidence. The actions of the Veterans Law Judge supplement VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The claim on appeal is thus ready to be considered on the merits.




II.  Law and Analysis

The Veteran contends that his fibromyalgia had its onset in service and is related to his various joint and muscle complaints noted in his service treatment records.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).  However, 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a), and not the claimed disability on appeal.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records do not reflect diagnosis or treatment of fibromyalgia; however, there is indication of complaint and treatment for joint and muscle pain of the back and legs.  In July 2004, the Veteran presented with complaint of bilateral shin pain for two weeks.  Pain was in the ankles, knees, feet, and inner thighs.  An August 2004 report notes complaint of pain in the shins, back and neck.

In March 2005, the Veteran complained of back and ankle pain.  He also stated that he had these pains since basic training and had not received any relief from the prescribed Motrin.  An examination was essentially normal without focal deficit, radicular symptoms, or step-off.  There was tenderness to the middle to upper thirds of the tibias.  He was assessed with diffuse back pain, probably musculoskeletal, and bilateral anterior tibial pain-stress reaction/fracture.  

In April 2005, the Veteran reported back and leg pain for 6 months.  His back constantly hurt, but in no specific area of the back.  Both of his legs hurt in the shin area, and also the knees.  Medications including Naproxen and Flexeril did not help.  He did not know how the injury happened, but thought it occurred in basic training.

Bone scans were markedly abnormal, consistent with severe overuse syndrome, especially involving the right knee, and stress fractures in the posterior tibial cortices bilaterally.  There was diffusely increased uptake seen in the vertebral bodies in the mid-thoracic spine at the level of approximately T6 or 7 extending through T10 or 11.  The significance of this was uncertain.  An assessment of mid back pain, chronic with stress/overuse related changes on bone scan, and bilateral tibial stress fractures was noted.

The Veteran underwent x-ray in March 2005 for a 6 month history of diffuse spinal pain; studies of the cervical, thoracic and lumbar spine were unremarkable.    

In July 2005, diffuse pain with no history of recent or remote trauma for approximately 9 months was noted.  He also had pain in the bilateral anterior lower legs for 5 months.  An examination was normal except for tenderness to the middle to upper third of the tibias.  Bone scans were markedly abnormal, consistent with severe overuse syndrome, especially involving in the right knee, where plain films were recommended, and stress fractures in the posterior tibial cortices bilaterally.

A September 2005 report notes complaints of worsening back and leg pains, which he had been seen for since the previous November.  He indicated that the pain was constant across the entire span of his back.  He stated that previous examinations and bone scans revealed that he may have stress fractures in the bilateral shins, knees and spines.  He was assessed with stress fractures in the shins and knees, as well as back pain.

Chiropractic treatment records dated in 2005 reflect complaint of full spine pain with working diagnosis of cervical, lumbar and thoracic subluxation.  

On October 2005 report of medical history at separation, the Veteran endorsed swollen or painful joints, knee trouble, arthritis, rheumatism or bursitis, broken bones and/or fracture and recurrent back pain.  He explained that he experienced severe back pain and leg/knee pain.  The examiner commented that the Veteran had stress fractures.  An October 2005 separation examination report noted normal upper extremities, lower extremities, and feet, though the spine was noted to be normal.  He was noted to have 70 degrees of flexion of the spine with full extension.

On VA examination in March 2006, the Veteran reported that all of his orthopedic symptoms began during basic training with carrying heavy ruck sacks, marching, and running with heavy loads.  He endorsed cervical, thoracic, and low back conditions as well as stress fractures of the lower extremities.  After examination, the examiner diagnosed thoracic spine condition of development scoliosis, lumbar spine developmental scoliosis and lumbar strain, and sacroiliac sclerosis.  The examiner also diagnosed healed stress fractures of the lower extremities.  No cervical spine diagnosis was assigned.  

A November 2010 VA primary care note indicates that the Veteran presented with complaint of severe muscle pain, and endorsed muscle and joint pain in every joint.  He stated that he had these pains for years, since high school, but they had gotten worse since boot camp.  After physical examination, he was assessed with chronic back pain, and the examiner noted that he could not find a physical explanation for the back pain at that point.  He indicated that he was going to obtain x-rays, and run rheumatological factors because he did have a positive rheumatological factor once while in service.  

A December 2010 VA physical medicine rehabilitation consult report notes that the Veteran complained of pain in the low back, lower thoracic spine, neck and knees for about 4 years.  He stated that the pain began in boot camp and he was diagnosed with rheumatoid arthritis in service.  He stated that he was given a sheet of general stretching exercises from the unit medical clinic in service.  He also found relief with chiropractic treatment in the past but stopped because he could no longer afford it.  

A December 2010 VA rheumatology consult indicates that the Veteran endorsed pain in the neck, knees, ankles, and back.  A ten-point review of systems was taken and was positive.  There was no acute synovitis in any of the joints.  He was assessed with chronic back pain/cervicalgia/polyarthralgia.  There was no evidence of underlying inflammatory athropathy or rheumatoid arthritis.  His rheumatoid factors and other studies were negative.  

A January 2011 nursing screen notes that the Veteran complained of pain all over his body, but the back and neck were most painful.  He noted an onset of pain in 2004.  

A January 2011 VA primary care note reflects the Veteran's report of pain all over the body.  He endorsed pain in the hands, elbows, shoulder area, neck area, low back, upper back, and knees, along with some sleep disturbance. He had multiple x-rays of his lower back and hands and did not seem to have any radiological findings.  He was seen at the rheumatology clinic and found to have polyathralgia.  His rheumatoid facts also were negative.  He stated that these symptoms had been ongoing for the last 3 to 5 years.  

The treatment provider noted that the Veteran had 13 tender points out of 18 along with sleep disturbances.  He found these symptoms consistent with fibromyalgia.  


In a January 2011 statement, the Veteran's fianceé, S.S., indicated that she had observed the Veteran's difficulties with total body pain that affected his work and daily activities.  A February 2011 statement from the Veteran's father also notes that the Veteran was in constant physical pain.

On VA spine examination in March 2011, the Veteran was diagnosed with mild scoliosis and mild symmetric sclerotic changes of the sacroiliac joints bilaterally.  

An April 2011 VA primary care treatment note indicates that the Veteran was seen for follow-up for his fibromyalgia.  He told the treating physician that his neck and upper back were "hurting, which is more likely than not related to the military service."  The treating physician noted diagnosis of fibromyalgia and indicated that the Veteran's pain in the neck and thoracic area is most likely from fibromyalgia, more likely than not related to military service.

A June 2011 VA examination report indicates that the Veteran relayed a history of pain mainly from the neck to the low back and knees and legs during basic training.  He was treated with Motrin and also saw a chiropractor.  Nuclear medicine testing showed multiple fractures of the spine and knees and shin splints.  He reported that he continued some chiropractic care after service until he could no longer afford it.  He saw a non-VA primary care physician, who treated him with pain medication due to his spine condition.  He then went to VA, who told him he did not have rheumatoid arthritis, but eventually confirmed a diagnosis of fibromyalgia in January 2011.  

The examiner diagnosed fibromyalgia and noted date of diagnosis as January 2011.  The examiner indicated that she reviewed the Veteran's claims file, including service treatment records showing complaint of pain and bone scans.  She found the claimed condition to be less likely than not permanently aggravated by joint/muscle pain in service.  In so finding, she noted that review of the claims file showed the joint and muscle pain references were in regard to the spine, and symptoms related to the markedly abnormal bone studies were consistent with severe overuse syndrome, especially right knee and stress fractures post tibial cortices bilaterally.  The references were specific and unrelated to any chronic widespread pain condition such as fibromyalgia.

During the Veteran's January 2013 DRO hearing, he discussed the April 2011 VA physician's note relating his fibromyalgia to service.  He expressed that he was first treated for fibromyalgia in service, in that he was seen for pain complaints and treated with Motrin at the end of basic training.  He then saw a chiropractor and was also given other medications, but was not actually diagnosed with fibromyalgia in service.  After service, he started seeing a chiropractor a few months after discharge. 

During his September 2015 Board hearing, the Veteran testified that he experienced pain currently in the exact same places as he did in service, but worse.  He noted back, leg, and full body pain.  He reported that he had experienced this pain since basic training, which was merely treated with Motrin.  The Veteran also indicated that he explained his long history of symptoms to his physician, who told him that he had fibromyalgia and that he had it before but never got a diagnosis.  He endorsed pain not only involving the spine and knees, but also the hands, ankles, and shoulders.

In an October 2015 opinion report, a VA examiner indicated that he reviewed the entire claims file.  After this review, he opined that it is less likely than not that the Veteran's fibromyalgia was incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner noted that VA treatment records showed that the Veteran was currently managed for chronic fibromyalgia, with his most recent treatment made by primary care in February 2015.  At this visit, treatment with etodolac and vitamin D were discussed.  An interview from November 2011 showed a pain management consultation for chronic pain due to fibromyalgia.  He also had an unsuccessful trial of an alpha stimulator for pain relief in 2011.  The June 2011 VA examination dates the onset of his fibromyalgia to 2004.  It described pain of his neck, low back, and knees during basic training treated with Motrin.  Nuclear medicine testing showed multiple fractures of the spine and knees with shin splints.    

The examiner further noted that a survey of the service treatment records showed an October 2005 report describing pain of the back, knees, and legs.  A note dated September 2005 reported that he had been experiencing back and leg pain since the previous November.  Previous bone scan were reported as being consistent with bilateral stress fractures of the knees, shins, and mid-thoracic spine.  He was also short of breath at the time, with normal spirometry and a negative methacholine challenge test.

The examiner noted that the diagnosis of fibromyalgia is based primarily upon the patient's symptoms of widespread pain, typically reported in the muscle and joints, and findings of multiple tender points in characteristic soft tissue locations, in the absence of evidence on physical examination and laboratory testing of joint or muscle inflammation that would explain the patient's symptoms.  Tenderness on palpation of at least 11 of these sites in a patient with at least a 3-month history of diffuse musculoskeletal pain is recommended as a diagnostic standing for fibromyalgia.  Other common features supporting that diagnosis include fatigue and nonrestorative sleep, cognitive disturbances, and the coexistence of other disorders often seen in the association with fibromyalgia, including depression, anxiety,  irritable bowel syndrome, bladder irritability, obstructive sleep apnea, and restless leg syndrome.  

The examiner indicated that, although the Veteran suffered from anxiety and depression which can be associated with fibromyalgia, additional evidence of fibromyalgia is lacking.  In fibromyalgia, laboratory testing showed no abnormalities.  Abnormal bone scans of his spine and legs during service are more consistent with an alternative process, other than fibromyalgia, such as a stress fracture or strain of the spine.  There were no other examinations showing positive pressure points during service, and a diagnosis of fibromyalgia was neither entertained nor made at that time.

Upon careful review of the record, the Board finds that service connection for the claimed fibromyalgia must be denied.  Here, the record reflects in-service treatment for complaints of spine pain, leg pain, and shin splits.  However, the more probative evidence of record is against a finding that these in-service findings are related to the current fibromyalgia.

The Board acknowledges that there are competing opinions of record as to whether the Veteran's fibromyalgia had its onset in service and/or is related to his joint complaints in service.  While a VA treatment provider provided a positive nexus opinion in April 2011, the October 2010 VA reviewing physician found such a relationship less likely than not.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

 When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds the October 2015 VA opinion more probative.  In so finding, the Board points out that this opinion is supported by medical rationale and is consistent with the medical evidence of record. Unlike the October 2015 VA examiner, the April 2011 VA treatment provider examiner failed to address relevant service treatment records and provided no rationale for the conclusion reached.

Thus, the most persuasive opinion on the question of whether there exists a medical nexus between the current fibromyalgia and service weighs against the claim.

To the extent that the Veteran advances his own interpretation of his medical condition indicating that his current fibromyalgia is related to service and specifically to his joint and muscle complaints therein, the Board acknowledges that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007)).  Certainly, he is competent to report his symptoms, past and present.  However, the probative value of the Veteran's general assertions in this regard is outweighed by the probative value of the evidence of record, and specifically the reasoned opinion of the physician who provided the October 2015 opinion provider who has greater expertise and training than the Veteran to speak to medical diagnosis and etiology.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for fibromyalgia. The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Entitlement to service connection for fibromyalgia is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


